—Order insofar as appealed from unanimously reversed on the law without costs, cross motion granted and complaint in action No. 4 dismissed. Memorandum: Supreme Court erred in denying defendant’s cross motion for summary judgment dismissing the complaint in action No. 4 for failure to state a cause of action for injurious falsehood (see, Jonas v Faith Props., 221 AD2d 959, 962). The complaint, as amplified by the submissions of plaintiffs in action No. 4 in support of their motion for joinder and in opposition to the cross motion, fails to allege that plaintiffs sustained special damages in the form of actual losses that are causally related to the alleged tortious acts (see, Nyack Hosp. v Empire Blue Cross & Blue Shield, 253 AD2d 743, 744; Cambridge Assocs. v Inland Vale Farm Co., 116 AD2d 684, 686; see generally, Lincoln First Bank v Siegel, 60 AD2d 270, 280). (Appeal from Order of Supreme Court, Yates County, Bender, J. — Summary Judgment.) Present — Green, J. P., Lawton, Pigott, Jr., Hurl-butt and Callahan, JJ.